Title: From Alexander Hamilton to Charles Cotesworth Pinckney, 20 May 1800
From: Hamilton, Alexander
To: Pinckney, Charles Cotesworth


New York May 20. 1800
Sir
Not knowing certainly what may be the communication to you from the Department of War, I think it proper that you should be apprised of what is doing here towards the disbanding of the army. For this purpose, besides the general orders which will be sent you, I shall keep you advised by letter of my views.
I now send you the copy of a letter which I wrote yesterday to the Secy of War, and of another of the 17 instant which I received this day from the Pay Master General—whose suggestion corresponds with what I had previously meditated. I had already transmitted to him a statement of the troops according to the best lights here on the basis of an estimate of the sums which will be requisite to satisfy the dues of the troops to be disbanded and had urged him to lose no time in forwarding the proper supply to the Deputy Pay M Generals within your District. I shall continue to do whatever may tend to give you facilities & to mitigate the inconveniences to the troops.
With greatest &c
M General Pinckney
